Exhibit 10.2

 

INVUITY, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into by and between
Invuity, Inc. (the “Company”), and Scott Flora (“Executive”) as of the date the
Company and Executive have each executed this Agreement, as set forth below. 
The terms of this Agreement will become effective on March 1, 2018 (the
“Effective Date”).

 

1.                                      Duties and Scope of Employment.

 

(a)                                 Positions and Duties.  As of the Effective
Date, Executive will serve as the Company’s interim President and Chief
Executive Officer (the “Interim CEO”).  During the time Executive is serving as
the Interim CEO, he may hold himself out to the public as the “CEO” of the
Company.  Executive will render such business and professional services in the
performance of Executive’s duties, consistent with Executive’s position within
the Company, as will reasonably be assigned to him by the Company’s Board of
Directors (the “Board”).  Executive will also continue to serve as a member of
the Board.  The period of Executive’s employment under this Agreement is
referred to herein as the “Employment Term.”

 

(b)                                 Obligations.  During the Employment Term,
Executive will perform his duties faithfully and to the best of his ability and
will devote his full business efforts and time to the Company.  For the duration
of the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board.  Executive further agrees
to comply with all Company policies, including, for the avoidance of any doubt,
any insider trading policies and compensation clawback policies currently in
existence or that may be adopted by the Company during the Employment Term.

 

(c)                                  Termination Date.  Unless earlier agreed to
in writing by the Company and Executive, this Agreement will terminate and
Executive will cease to be an employee of the Company on the earlier of (i) the
twelve (12) month anniversary of the Effective Date, or (ii) the date that the
Board appoints a new President and Chief Executive Officer of the Company.

 

2.                                      At-Will Employment.  The parties agree
that Executive’s employment with the Company will be “at-will” employment and
may be terminated at any time with or without cause or notice.  Executive
understands and agrees that neither his job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of his employment with the Company.

 

3.                                      Compensation.

 

(a)                                 Base Salary.  During the Employment Term,
the Company will pay Executive an annual salary of $526,000 as compensation for
his services (as adjusted from time to time, the “Base Salary”).  The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholdings.

 

--------------------------------------------------------------------------------


 

(b)                                 Target Bonus.  Executive will be eligible to
receive an annual target bonus of $490,000, less applicable withholdings, based
on achievement of performance objectives at target levels to be determined by
the Board in its sole discretion (the “Target Bonus”).  The Target Bonus, or any
portion thereof, will be paid as soon as practicable after the Board determines
that the Target Bonus has been earned, but in no event shall the Target Bonus be
paid after the later of (i) the fifteenth (15th) day of the third (3rd) month
following the close of the Company’s fiscal year in which the Target Bonus is
earned or (ii) March 15 following the calendar year in which the Target Bonus is
earned.

 

(c)                                  Restricted Stock Units.  The Company will
recommend to the Board that the Board grant Executive an award of Company
restricted stock units with a grant date fair value of $150,000 (the “RSUs”). 
100% of the RSUs will vest on the twelve (12) month anniversary of the Effective
Date, subject to the Executive continuing to be a “Service Provider” (as defined
in the Plan) through the vesting date.  The RSUs will be subject to the terms
and conditions of the Company’s 2015 Equity Incentive Plan (the “Plan”) and a
restricted stock unit award agreement thereunder.

 

(d)                                 Review and Adjustments. Executive’s Base
Salary, Target Bonus, and other compensatory arrangements will be subject to
review and adjustment in accordance with the Company’s applicable policies.

 

4.                                      Employee Benefits.  During the
Employment Term, Executive will be entitled to participate in the employee
benefit plans currently and hereafter maintained by the Company of general
applicability to other senior executives of the Company.  The Company reserves
the right to cancel or change the benefit plans and programs it offers to its
employees at any time.

 

5.                                      Vacation.  Executive will be entitled to
paid vacation of twenty (20) business days per year in accordance with the
Company’s vacation policy, with the timing and duration of specific days off
mutually and reasonably agreed to by the parties hereto.

 

6.                                      Expenses.  The Company will reimburse
Executive for reasonable travel (including first class air travel),
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.  Executive acknowledges and agrees that any reimbursements to
Executive with respect to Executive’s travel from his personal residence to the
Company’s offices in San Francisco or with respect to Executive’s lodging in San
Francisco will constitute taxable compensation to Executive and will be subject
to all applicable withholdings.

 

7.                                      Definition of Terms.  The following
terms referred to in this Agreement will have the following meanings:

 

(a)                                 Affiliate.  “Affiliate” means the Company
and any other parent or subsidiary corporation of the Company, as such terms are
defined in Section 424(e) and (1) of the Code.

 

(b)                                 Code.  “Code” means the Internal Revenue
Code of 1986, as amended.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Equity Awards. “Equity Awards” means
Executive’s outstanding stock options, stock appreciation rights, restricted
stock, restricted stock units, performance shares, performance stock units and
any other Company equity compensation awards.

 

(d)                                 Proprietary Information and Inventions
Agreement.  “Proprietary Information and Inventions Agreement” means an Employee
Invention Assignment and Confidentiality Agreement in the Company’s standard
form.

 

7.                                      Confidential Information.  Executive
agrees to execute and comply with the terms and conditions of the Proprietary
Information and Inventions Agreement.

 

8.                                      Assignment.  This Agreement will be
binding upon and inure to the benefit of (a) the heirs, executors and legal
representatives of Executive upon Executive’s death and (b) any successor of the
Company.  Any such successor of the Company will be deemed substituted for the
Company under the terms of this Agreement for all purposes.  For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. 
None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement may be assigned or transferred except by will or the
laws of descent and distribution.  Any other attempted assignment, transfer,
conveyance or other disposition of Executive’s right to compensation or other
benefits will be null and void.

 

9.                                      Notices.  All notices, requests, demands
and other communications called for hereunder will be in writing and will be
deemed given (i) on the date of delivery if delivered personally, (ii) one
(1) day after being sent by a well-established commercial overnight service, or
(iii) four (4) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing:

 

If to the Company:

 

Invuity, Inc.

Attn: Chief Financial Officer

444 De Haro Street

San Francisco, CA 94107

 

If to Executive:

 

at the last residential address known by the Company.

 

10.                               Severability.  In the event that any provision
hereof becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement will continue in full force and
effect without said provision.

 

11.                               Arbitration.

 

(a)                                 Arbitration.  In consideration of
Executive’s employment with the Company, its promise to arbitrate all
employment-related disputes, and Executive’s receipt of the

 

3

--------------------------------------------------------------------------------


 

compensation, pay raises and other benefits paid to Executive by the Company, at
present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
employment with the Company or termination thereof, including any breach of this
Agreement, will be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including Section 1281.8 (the “Act”), and pursuant to California law. 
The Federal Arbitration Act shall also apply with full force and effect,
notwithstanding the application of procedural rules set forth under the Act.

 

(b)                                 Dispute Resolution.  Disputes that Executive
agrees to arbitrate, and thereby agrees to waive any right to a trial by jury,
include any statutory claims under local, state, or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Sarbanes Oxley Act,
the Worker Adjustment and Retraining Notification Act, the California Fair
Employment and Housing Act, the Family and Medical Leave Act, the California
Family Rights Act, the California Labor Code, claims of harassment,
discrimination, and wrongful termination, and any statutory or common law
claims.  Executive further understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with Executive.

 

(c)                                  Procedure.  Executive agrees that any
arbitration will be administered by the Judicial Arbitration & Mediation
Services, Inc. (“JAMS”), pursuant to its Employment Arbitration Rules &
Procedures (the “JAMS Rules”).  The arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication, motions to dismiss and demurrers, and
motions for class certification, prior to any arbitration hearing.  The
arbitrator shall have the power to award any remedies available under applicable
law, and the arbitrator shall award attorneys’ fees and costs to the prevailing
party, except as prohibited by law.  The Company will pay for any administrative
or hearing fees charged by the administrator or JAMS, and all arbitrators’ fees,
except that Executive shall pay any filing fees associated with any arbitration
that Executive initiates, but only so much of the filing fee as Executive would
have instead paid had Executive filed a complaint in a court of law.  Executive
agrees that the arbitrator shall administer and conduct any arbitration in
accordance with California law, including the California Code of Civil Procedure
and the California Evidence Code, and that the arbitrator shall apply
substantive and procedural California law to any dispute or claim, without
reference to the rules of conflict of law.  To the extent that the JAMS
Rules conflict with California law, California law shall take precedence.  The
decision of the arbitrator shall be in writing.  Any arbitration under this
Agreement shall be conducted in San Diego County, California.

 

(d)                                 Remedy.  Except as provided by the Act,
arbitration shall be the sole, exclusive, and final remedy for any dispute
between Executive and the Company.  Accordingly, except as provided by the Act
and this Agreement, neither Executive nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration. 
Notwithstanding, the arbitrator will not have the authority to disregard or
refuse to enforce any lawful Company policy, and the arbitrator will not order
or require the Company to adopt a policy not otherwise required by law which the
Company has not adopted.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Administrative Relief.  Executive is not
prohibited from pursuing an administrative claim with a local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board.  However, Executive may not pursue court action regarding any such claim,
except as permitted by law.

 

(f)                                   Voluntary Nature of Agreement.  Executive
acknowledges and agrees that Executive is executing this Agreement voluntarily
and without any duress or undue influence by the Company or anyone else. 
Executive further acknowledges and agrees that Executive has carefully read this
Agreement and that Executive has asked any questions needed for Executive to
understand the terms, consequences and binding effect of this Agreement and
fully understands it, including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A
JURY TRIAL.  Finally, Executive agrees that Executive has been provided an
opportunity to seek the advice of an attorney of Executive’s choice before
signing this Agreement.

 

12.                               Integration.  This Agreement and the
Proprietary Information and Inventions Agreement represents the entire agreement
and understanding between the parties as to the subject matter herein and
supersedes all prior or contemporaneous agreements whether written or oral.
 This Agreement may be modified only by agreement of the parties by a written
instrument executed by the parties that is designated as an amendment to this
Agreement.

 

13.                               Waiver of Breach.  The waiver of a breach of
any term or provision of this Agreement, which must be in writing, will not
operate as or be construed to be a waiver of any other previous or subsequent
breach of this Agreement.

 

14.                               Headings.  All captions and section headings
used in this Agreement are for convenient reference only and do not form a part
of this Agreement.

 

15.                               Tax Withholding.  All payments made pursuant
to this Agreement will be subject to withholding of applicable taxes.

 

16.                               Governing Law.  This Agreement will be
governed by the laws of the State of California (with the exception of its
conflict of laws provisions).

 

17.                               Acknowledgment.  Executive acknowledges that
he has had the opportunity to discuss this matter with and obtain advice from
his private attorney, has had sufficient time to, and has carefully read and
fully understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

 

18.                               Counterparts.  This Agreement may be executed
in counterparts, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year set
forth below.

 

COMPANY:

 

INVUITY, INC.

 

By:

/s/ Marcia Fish

 

Date:

March 6, 2018

Title:

Chief Human Resources Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Scott Flora

 

Date:

March 6, 2018

SCOTT FLORA

 

 

 

 

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

6

--------------------------------------------------------------------------------